SUPPORTSAVE SOLUTIONS, INC. REPORTS FISCAL 2-YEAR EARNINGS RESULTS Company Completes First Full Year of Operation as a Public Company Fourth Quarter Net Revenue Increases 191% from First Quarter Net Revenue ALAMO, CA – August 21, 2008 – SupportSave Solutions Inc. (OTCBB: SSVE), a provider of Business Processing Outsourcing (“BPO”) services, today reported fourth quarter and full-year results ended May 31, 2008, marking its first full year of operation as a public company. During the fourth quarter, the company reported net revenue of $332,000, virtually flat versus third quarter’s net revenue of $333,000, though an increase of 57 percent from the second quarter, and 191 percent growth versus their first quarter of 2008. The company reported its first net loss during the fourth quarter following significant non-recurring operating expenses related to the cost of issuing stock to employees, consultants and services, and via private placement.
